Citation Nr: 1541075	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-14 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1962 until January 1985.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in July.  A transcript of this hearing is contained in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he chronically injured his left knee while serving aboard a submarine.  He claims to have fallen from the upper level of an engine room down to the lower level while taking readings.  He further testified that a medical officer later told him that he had a severely bruised knee that would eventually lead to arthritis.  He also claims that the left knee disability has caused a chronic right knee disability.  The claims file indicates that he has osteoarthritis of both knees. 

He has had two VA examinations regarding his knees.  The first occurred in October 2010, but did not provide an opinion regarding the etiology of his disabilities.  The second occurred in September 2011.  The examiner diagnosed left knee osteoarthritis and eventually opined that the disability was not incurred in or caused by service.  The rationale, however, focused solely on the lack of documentation of an in-service injury and did not address the Veteran's competent reports of falling in a submarine.  Thus, the opinion is inadequate and the file must be sent back to the examiner for an addendum.  As the right knee claim is fully predicated on a theory of secondary service-connection, it is inextricably intertwined with the left knee claim, and it too must be remanded.

The Veteran also alleges that he has PTSD as a result of his active duty service.  He has linked this disability generally to his extensive service aboard submarines and the associated fear of something going wrong, including encountering enemy ships.  He has also at times linked the disability to the Navy refusing him time to deal with the loss of two children.  The Board notes that the Veteran has a diagnosis of chronic PTSD in his VA treatment records.  In July 2015, the Veteran submitted a statement from his private primary care physician which states that he has PTSD as a result of his Navy career.  The statement does not provide a rationale for the opinion, however, and does not indicate whether the Veteran's claimed stressor supports this diagnosis.  Furthermore, the physician is not a psychiatrist, psychologist, or other mental health practitioner.  As such, the Board finds that he is at least warranted a VA examination to provide further comment on this disability.  

Accordingly, the case is REMANDED for the following action:

1. Send the claims file back to September 2011 VA examiner for an addendum opinion concerning the Veteran's claimed knee disabilities.  The claims file, including a copy of this remand, should be reviewed and indication made that such review occurred.  

The examiner is again asked to opine whether it is at least likely as not (50 percent or greater probability) that the Veteran's current left knee disability, including his arthritis, was caused by or is otherwise related to his active duty service.  

The examiner must address the Veteran's competent and credible reports of hurting his knee after a fall aboard a submarine and associated lay statements in addition to the medical evidence of record.  

If the examiner finds that the left knee is linked to service, he must also opine whether it is at least likely as not that the Veteran's current right knee disability, including his arthritis, was caused or aggravated by his left knee disability.  

A complete and detailed rationale for all opinions rendered must be provided, with citations to the record as necessary.  The examiner is reminded he cannot rely solely on the lack of documented, in-service treatment as rationale for any opinion provided and must consider the lay statements contained in the record.  

If the examiner who performed the September 2011 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

2. Schedule the Veteran a VA psychiatric examination.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies should be accomplished.  

The examiner must first indicate whether the Veteran currently suffers from any acquired psychiatric disorder, to include PTSD.  Consideration should be given to the VA treatment records which indicate he suffers from chronic PTSD, the July 2015 statement from his private physician that links PTSD to service, and the May 2012 private record which indicates the Veteran has mild dementia.  

For each diagnosed psychiatric disability, the examiner should comment on the likelihood (very likely, as likely as not, or unlikely) said disability was caused by, or is otherwise related to, the Veteran's active duty service in the military.  This opinion should take into account the Veteran's claimed in-service experiences, including his extensive service on submarines and fear of the associated risks, including experiencing enemy torpedoes and depth charges.  

If PTSD is determined to have been present at any time since the Veteran separated from service, the specific service-related stressor or stressors supporting that diagnosis should be identified (whether verified or not).

The examiner must include a detailed rationale for the conclusions reached, including citations to the medical evidence and lay testimony of record.

3. Next, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.
 
4. Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




